[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                      APRIL 30, 2008
                                                   THOMAS K. KAHN
                             No. 07-10805
                                                        CLERK
                        ________________________

                 D. C. Docket No. 04-00998-CV-J-32-MCR

JASON EDWARD MYERS,


                                                 Petitioner-Appellant,

                                   versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                                 Respondents-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (April 30, 2008)

Before BIRCH, DUBINA and HILL, Circuit Judges.

PER CURIAM:
      Having carefully considered the record, the briefs of the parties, and having

heard oral argument, we AFFIRM on the basis of the thorough and well-reasoned

opinion of the district court.




                                         2